 In the Matter Of UNITED TELEPHONE COMPANYandLOCAL 1140,INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFFILIATEDWITH AMERICAN FEDERATION OF LABORCase No. C-1575.-Decided June 3, 1940Communications Industry-Settlement:stipulation providing for compliancewith the Act,including the disestablishment of the union alleged in the com-plaint to have been dominatedby the respondent,and the placement ofemployees alleged to have been discriminatorily discharged on a preferentiallist-Order:entered on stipulation.Mr. Max W. JohnstoneandMr. John P. Chapman,for the Board.Mr. Ray Johnson,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local 1140, Inter-nationalBrotherhood of ElectricalWorkers, affiliatedwith theAmerican Federation of Labor, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Eighth Region (Cleveland, Ohio), issued its com-plaint dated April 18, 1940, against United Telephone Company,Bellefontaine, Ohio, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (2),and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaintand notice of hearing thereon were duly served upon the respondent,theUnion, and Association of Employees, Inc., herein called theAssociation, a labor organization alleged in the complaint to bedominated and supported by the respondent.Concerning the unfair labor practices the complaint alleged in sub-stance (1) that on December 4, 1939, and at all times thereafter, therespondent had formed, fostered, encouraged, dominated, and inter-fered with the Association; (2) that on January 3, 1940, the respondentdischarged, and thereafter refused to reinstate, Joe Gardner, Carl24 N. L.R. B., No. 22.310 UNITED TELEPHONECOMPANY311Longbrake, George Morgan Amos, and Joe Wyburn, because theyjoined and assisted the Union, refused to resign from the Union, re-fused to designate the Association as their representative for the pur-poses of collective bargaining, and engaged in concerted activities withother employees of the respondent for the purposes of collective bar-gaining and other mutual aid and protection; and (3) that by thedischarge of said employees, the respondent caused all other unionmembers, with the exception of two, to resign from the Union, andthat by the foregoing and by other acts, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Prior to the hearing, the respondent, the Union, the Association,and counsel for the Board entered into a stipulation dated April 29,1940, in settlement of the case.This stipulation provides as follows :STIPULATIONIt.is hereby stipulated and agreed by and between the UnitedTelephone Company, hereinafter referred to as the respondent,Local No. 1140, International Brotherhood of Electrical Workersaffiliated with the American Federation of Labor, hereinafter re-ferred to as the union, Association of Employees, Inc., herein-after referred to as the Association, and Max Johnstone, Attorney,and John P. Chapman, Field Examiner of the National LaborRelations Board, Eighth Region, that:I.Upon a second amended charge filed by the union, the Na-tional Labor Relations Board, hereinafter referred to as the Board,by Oscar S. Smith, Regional Director for the Eighth Region,Cleveland, Ohio, acting pursuant to authority granted in Section10 (b) of the National Labor Relations Act, 49 Stat. 449, here-inafter referred to as the Act, and acting pursuant to its Rulesand Regulations-Series 2 as amended, issued its Complaint andNotice of Hearing on April 18, 1940, against the respondent.II.All parties hereto hereby acknowledge service of such com-plaint, notice of hearing, second amended charge, and copy of theNational Labor Relations Board Rules and Regulations, Series 2as amended, and expressly waive further pleadings, hearing, andthe making of findings of fact and conclusions of law by theBoard.III.The respondent, an Ohio corporation, is a subsidiary of theLima, Telephone Company, Lima, Ohio, and has its principaloffice in Bellefontaine, Ohio, and is now and has continuouslybeen engaged in the business of furnishing local and long dis-tance telephone services, by means of 22 telephone exchanges, tothe population of Logan County, Union County and portions of 312DECISIONS OF NATIONAL LABOR -'RELATIONS BOARDAllen and Shelby Counties in the State of Ohio.Principal citiesin this area are Marysville, Ohio, and Bellefontaine, Ohio.Therespondent's long distance service is furnished through and bymeans of the Ohio Bell Telephone 'Company, a subsidiary andassociate of the American Telephone and Telegraph Company, acorporation.The American Telephone and Telegraph Companyand its 24 associate companies, commonly known as the "BellSystem," furnish nation wide communication service through thecoordination of plant equipment and services of its associatesand other telephone companies similar to the respondent.IV. The respondent's receipts for 1939 amounted to $231,000;approximately 10% of this amount, was derived from the hand-ling of long distance telephone services. In that same year, therespondent purchased materials and equipment valued at approxi-mately $39,000.Approximately $28,000 of this amount repre-sents materials and equipment which came from sources outsidethe State of Ohio.V. The respondent concedes, for the purpose of this proceeding,only, that its operations affect commerce within the meaning ofSection 2 (6) and (7) of the Act.VI. The union and the Association are labor organizationswithin the meaning of Section 2 (5) of the Act.VII. This stipulation, together with the second amended charge,complaint and notice, of hearing and a, copy of the NationalLabor Relations Board Rules and Regulations, Series 2 asamended, may be filed with the Chief Trial Examiner of theNational Labor Relations Board at Washington, D. C. and whenso filed shall constitute the record in this case.VIII. It is further stipulated that upon the second amendedcharge, complaint and notice of hearing and upon this stipula-tion an order may forthwith be entered by the Board providingas follows :1.The respondent, The United Telephone Company, its offi-cers, agents, successors and assigns shall cease and desist from :(a) In any manner interfering with, restraining or coercing itsemployees in the exercise of their right to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act;(b) In any manner dominating or interfering with the adminis-tration of the Association of Employees, Inc. or the formation oradministration of any other labor organization of its employees, UNITED TELEPHONECOMPANY313or contributing financial or other support to the said Associationor to any other labor organization of its employees;(c)From discouraging membership in Local 1140, Interna-tionalBrotherhood of ElectricalWorkers affiliated with theAmerican Federation of Labor, by terminating the employmentof, or refusing to reinstate any of its employees, or in any othermanner discriminating in regard to their hire or tenure of em-ployment of its employees or. any term or condition of theiremployment.2.The respondent, its cfficers, agents, successors and assignsshall take the following affirmative action to effectuate the poli-cies of the National Labor Relations Act :(a)Refrain from recognition as the representative of any ofits employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment and completelydisestablish the Association of Employees, Inc. as such repre-sentatives;(b)Place Joe Gardner, Carl Longbrake, George Morgan Amos,and Joe Wyburn on a preferential list and offer them reinstate-ment in accordance with their seniority, without prejudice totheir rights and privileges previously enjoyed, to their formeror substantially equivalent positions as such positions becomeavailable;(c) Inform personally by letter George Longbreak, AlbertMoon, Albert Carmean, and Ammon Coffman, employees who sentthe respondent copies of their resignation from the union, thatthe respondent is not concerned or interested in their union affilia-tion, and that they are free to join any union of their own choosingwithout any interference, restraint or coercion from the re-spondent;(d)Post immediately in conspicuous places throughout itsprincipal office at Bellefontaine and its twenty-two exchangesand maintain for a period of at least sixty (60) days, consecutivedays, notices stating that the respondent will cease and desist inthemanner aforesaid and will take the aforesaid affirmativeaction;(e)Notify the Regional Director for the Eighth Region inwriting within ten (10) days from the date of the order, whatsteps the respondent has taken to comply herewith.IX. It is further stipulated and agreed that any appropriateCircuit Court of Appeals in the United States may upon applica-tion by the Board enter its decree enforcing the order of the Board 314DECISIONSOF NATIONALLABOR RELATIONS BOARDin the form above set out. The respondent waives its right tocontest the entry of any such decree and its right to receive noticeof the filing of an application for the entry of such decree.X. This stipulation contains the entire agreement between theparties, there being no agreement of any-kind, verbal or other-wise, which varies, alters or adds to this stipulation.XI. This stipulation shall be of no force and effect unless anduntil approved by the Board.On May 13, 1940, the Board issued its order approving the abovestipulation, making it a part of the record, and transferring the pro-ceeding to the Board for the purpose of entering a decision and orderby the Board pursuant to the provisions of said stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe United Telephone Company, an Ohio corporation, is a sub-sidiary of the Lima Telephone Company, Lima, Ohio. It has itsprincipal office in Bellefontaine,,Ohio, where it is engaged in the busi-ness of supplying local and long distance telephone service, by meansof 22 telephone exchanges, to the population of Logan County, UnionCounty, and Allen and Shelby Counties in the State of Ohio. ' Therespondent's long distance service is furnished through and by meansof the Ohio Bell Telephone Company, a subsidiary and associate of theAmerican Telephone and Telegraph Company. The American Tele-phone and Telegraph Company and its 24 associate companies, com-'monly known as the "Bell System," furnish Nation-wide communica-tion service through the coordination of plant equipment and servicesof its associate and other telephone companies similar to the re-spondent.During 1939 the respondent's total receipts amounted to $231,000,approximately 10 per cent of which were derived from the long dis-tance telephone services furnished by the respondent.. During thesame period, the respondent purchased raw materials valued at ap-proximately $39,000, of which amount approximately $28,000 worthwere shipped to the respondent from points outside the State of Ohio.The respondent admits that, for the purpose of this proceeding, itsoperations affect commerce within the meaning of the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States. UNITEDTELEPHONECOMPANYORDER315Upon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondent, United Telephone Company,Bellefontaine, Ohio, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining or coercing itsemployees in the exercise of their right to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the National Labor Rela-tions Act;(b) In any manner dominating or interfering with the adminis-tration of the Association of Employees, Inc. or the formation oradministration of any other labor organization of its employees, orcontributing financial or other support to the said Association orto any other labor organization of its employees;(c)From discouraging membership in Local 1140, InternationalBrotherhood of Electrical Workers affiliated with the American Fed-eration of Labor, by terminating the employment of, or refusing toreinstate any of its employees, or in any other manner discriminatingin regard to their hire or tenure of employment of its employees orany term or condition of their employment.2.The respondent, its officers, agents, successors and assigns shalltake the following affirmative action to effectuate the policies of theNational Labor Relations Act:(a)Refrain from recognition as the representative of any of itsemployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment and completely disestablish theAssociation of Employees, Inc. as such representatives;(b)Place Joe Gardner, Carl Longbrake, George Morgan Amos,and Joe Wyburn on a preferential list and offer them reinstatementin accordance with their seniority, without prejudice to their rightsand privileges previously enjoyed, to their former or substantiallyequivalent positions as such positions become available;(c) Inform personally by letter George Longbreak, Albert Moon,Albert Carmean, and Ammon Coffman, employees who sent the re-spondent copies of their resignation from the union, that the respond-ent is not concerned or interested in their union affiliation, and that 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey are free to join any union of their own choosing without anyinterference, restraint or coercion from the respondent;(d)Post immediately in conspicuous places throughout its prin-cipal office at Bellefontaine and its twenty-two exchanges and main-tain for a period of at least sixty (60) days, consecutive days, noticesstating that the respondent will cease and desist in the manner afore-said and will take the aforesaid affirmative action;(e)Notify the Regional Director for the Eighth Regionin writingwithin ten (10) days from the date of the order, what steps therespondent has taken to comply herewith.